United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                                                              April 24, 2003
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                 Clerk


                             No. 02-31116
                         Conference Calendar



UNITED STATES OF AMERICA,
                                          Plaintiff-Appellee,

versus

JOHN HAROLD MARTIN,
                                          Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                       USDC No. 94-CR-20071-1
                        --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, court-appointed counsel for

John Harold Martin, has moved for leave to withdraw and has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Martin received a copy of counsel’s motion and brief and filed

a brief in opposition.

     Our review of the briefs and of the record discloses no

nonfrivolous issue for appeal.   Accordingly, the motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities, and the APPEAL IS DISMISSED.    See 5TH CIR.

R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.